UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6727



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GALEN CLIFTON SHAWVER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-00-262; CA-04-36-1)


Submitted:   September 27, 2005       Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Galen Clifton Shawver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Galen   Clifton   Shawver   seeks   to   appeal   the   district

court’s order denying his 28 U.S.C. § 2255 (2000) motion.               We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

February 22, 2005.   The notice of appeal was filed on May 8, 2005.*

Because Shawver failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we deny his motion

to proceed in forma pauperis and dismiss the appeal.




     *
      We have given Shawver the benefit of Houston v. Lack, 487
U.S. 266 (1988), in determining the date in which he filed
materials in the district court.

                                - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -